


Exhibit 10(a)(xii)




Named Executive Officer Salaries
Name
Amount (Effective May 1, 2012)(1)
William R. Johnson
$1,300,000
Chairman, President, and Chief Executive Officer
 
 
 
Arthur B. Winkleblack
$675,000
Executive Vice President and Chief Financial Officer
 
 
 
David C. Moran
$685,000
Executive Vice President, President and Chief Executive Officer of Heinz Europe
and Global Infant/Nutrition
 
 
 
C. Scott O'Hara
$680,000
Executive Vice President, President and Chief Executive Officer of Heinz North
America
 
 
 
Michael D.
Milone(2)                                                                                        
$625,000
Executive Vice President
 



(1)
The above salaries were not changed for Fiscal Year 2013 and remain the same as
reported in Exhibit 10(a)(xiii) to the Company's annual report on Form 10-K for
Fiscal Year 2011.

(2)
In March, 2012, Michael D. Milone announced his intention to retire from the
Company in June 2012.





